DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 Response to Amendment

The amendment filed on 21 June 2022 has been entered. Claim(s) 1-10 and 13-19 remain pending in this application. Claim(s) 11-12 have been cancelled.  Claim(s) 19 is new.

Allowable Subject Matter
Claims 1-10 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The limitations “wherein an orientation of the first coolant channels with respect to the second coolant channels varies at different positions of the hot gas wall” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Beyer (U.S. Patent No. 6,889,496) shows a combustion chamber, 12, for a rocket engine (Figure 2) with a first manifold, 30, and plurality of coolant channels (Figure 2 – Column 5, Lines 22-24 a plurality of cooling channels are formed in the hot gas wall) but does not show first and second plurality of cooling channels, a second manifold separate from the first manifold, the first and second plurality of cooling channels adjacent and with a distance to each other in a circumferential direction, wherein in at least an area of the hot gas wall ,the adjacent first and second coolant channels do not run in a straight line parallel to the longitudinal axis or wherein an orientation of the first coolant channels with respect to the second coolant channels varies at different positions of the hot gas wall.
Stein (U.S. Patent No. 3,170,286) shows a plurality of coolant channels, 200, that have a course parallel to the longitudinal axis (Figures 1 and 5 – Column 5, Lines 26-43 – the tubes are parallel to the longitudinal axis, x, in the area of the throat) and not in a straight line parallel to the longitudinal axis (Figures 1 and 5 – Column 5, Lines 26-43 – the coolant channels in the areas not at the throat are formed to have a helical angle and not parallel to the longitudinal axis) but does not show a second plurality of coolant channels adjacent to the first plurality of coolant channels or wherein an orientation of the first coolant channels with respect to the second coolant channels varies at different positions of the hot gas wall.
	Vandendriessche (U.S. Patent No. 5,233,755) shows a first plurality of coolant channels, 7, 107 and 207, and a second plurality of coolant channels, 109 and 209, adjacent the first plurality of coolant channels (Figure 7 - one of the first coolant channels, 7, is adjacent to a second coolant channel and spaced a distance, which is the thickness of the sheet between them, from the second coolant channel in the circumferential direction) but does not show wherein an orientation of the first coolant channels with respect to the second coolant channels varies at different positions of the hot gas wall. Further it would not be obvious to one of ordinary skill in the art to have modified the first and second coolant channels to have different orientations with respect to one another as the coolant channels are formed from different sheets of sheet metal to form the channels and thus the sheet metal would form the side of both channels thereby keeping the always with the same orientation.

Claims 2-10 and 13-18 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “whereby such angle the adjacent first and second coolant channels wind around the longitudinal axis, the second coolant channels being wound around the longitudinal axis to a greater extent than the first coolant channels” along with the remaining limitations of Claim 19 are not taught or fairly suggested in the prior art of record for the same reasons as mentioned above for Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741